The plaintiff brought this action against her husband for a divorce on the ground of cruel treatment. The testimony on her behalf was contradicted, except that the husband frankly admitted that on one occasion while they were engaged in an unfortunate altercation, for which each blamed the other, he unintentionally and accidentally seriously injured one of her fingers. Upon consideration of the evidence, the trial court was of the opinion that a divorce should not be granted, and a judgment of dismissal of the action was entered. The plaintiff has appealed.
Upon an examination and consideration of the pleadings and the evidence, we are not disposed to disturb the judgment.
Affirmed.